Exhibit 10.1
UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
April 22, 2009
Ladies and Gentlemen:
     Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement — Standard Terms (the “Securities Purchase
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Securities
Purchase Agreement. Pursuant to the Securities Purchase Agreement, at the
Closing, the Company issued to the Investor the number of shares of the series
of its preferred stock set forth on Schedule A hereto (the “Preferred Shares”)
and a warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant”).
     In connection with the consummation of the repurchase (the “Repurchase”) by
the Company from the Investor, on the date hereof, of the number of Preferred
Shares listed on Schedule A hereto (the “Repurchased Preferred Shares”), as
permitted by the Emergency Economic Stabilization Act of 2008, as amended by the
American Recovery and Reinvestment Act of 2009:
     (a) The Company hereby acknowledges receipt from the Investor of the share
certificate set forth on Schedule A hereto representing the Preferred Shares;
and
     (b) The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Preferred
Shares at a price per share equal to the Liquidation Amount per share, together
with any accrued and unpaid dividends to, but excluding, the date hereof.
     The Investor and the Company hereby agree that, notwithstanding Section 4.4
of the Securities Purchase Agreement, immediately following consummation of the
Repurchase, but subject to compliance with applicable securities laws, the
Investor shall be permitted to Transfer all or a portion of the Warrant or
Substitute Warrant (as defined below) with respect to, and/or exercise the
Warrant or Substitute Warrant for, all or a portion of the number of shares of
Common Stock issuable thereunder, at any time and without limitation, and
Section 4.4 of the Securities Purchase Agreement shall be deemed to be amended
in order to permit the foregoing. The Company shall take all steps as may be
reasonably requested by the Investor to facilitate any such Transfer.
     In addition, the Company agrees that within 15 calendar days of the date
hereof the Company shall either (a) deliver to the Investor a notice of intent
to repurchase the Warrant in accordance with Section 4.9(b) of the Securities
Purchase Agreement (the “Warrant Repurchase

 



--------------------------------------------------------------------------------



 



Notice”), or (b) issue and deliver to the Investor a new warrant, in
substantially the form of the Warrant, except with the deletion of Section 13(H)
thereof, to purchase the number of shares of Common Stock into which the Warrant
is then exercisable (the “Substitute Warrant”), which Substitute Warrant shall
be deemed the “Warrant” for all purposes under the Securities Purchase
Agreement.
     In the event that the Company delivers a Warrant Repurchase Notice and the
Company and the Investor fail to agree on the Fair Market Value of the Warrant
pursuant to the procedures (including the Appraisal Procedure), and in
accordance with the time periods, set forth in Section 4.9(c) of the Securities
Purchase Agreement or the Company revokes the delivery of such Warrant
Repurchase Notice, then the Company shall deliver a Substitute Warrant to the
Investor within 5 calendar days of the earlier of the failure to agree on the
Fair Market Value and the revocation of the Warrant Repurchase Notice.
     Effective as of the date of receipt of the Substitute Warrant, if
applicable, the Investor hereby provides notice, pursuant to Section 4.5(p) of
the Securities Purchase Agreement, of its intention to sell the Substitute
Warrant.
     This letter agreement will be governed by and construed in accordance with
the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
     This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have duly executed this letter agreement as
of the date first written above.

            UNITED STATES DEPARTMENT OF THE TREASURY
      By:   /s/ Neel Kashkari         Name:   Neel Kashkari        Title:  
Interim Assistant Secretary for Financial Stability        COMPANY:

FIRSTMERIT CORPORATION
      By:   /s/ Paul G. Greig         Name:   Paul G. Greig        Title:  
Chairman, President and Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



SCHEDULE A
General Information:
Date of Letter Agreement incorporating the Securities
Purchase Agreement: January 9, 2009
Name of the Company: FirstMerit Corporation
Corporate or other organization of the Company: Corporation
Jurisdiction of organization of the Company: Ohio
Number and series of preferred stock issued to the
Investor at the Closing: 125,000 shares of Fixed Rate Cumulative Perpetual
Preferred Stock,
Series A
Number of Initial Warrant Shares: 952,260
Terms of Repurchase:
Number of Preferred Shares repurchased by the
Company: 125,000
Share certificate number (representing the Preferred
Shares previously issued to the Investor at the
Closing): A1
Per share Liquidation Amount of Preferred Shares: $1,000.00
Accrued and unpaid dividends on Preferred Shares: $1,163,194.44
Aggregate purchase price for Repurchased Preferred
Shares: $126,163,194.44

     

 